375 U.S. 20
84 S. Ct. 79
11 L. Ed. 2d 41
Anthony SCARNATOv.J. E. LaVALLEE.
No. 8, Misc.
Supreme Court of the United States
October 14, 1963

Anthony Scarnato, pro se.
Louis J. Lefkowitz, Atty. Gen. of New York, Paxton Blair, Sol. Gen., and Winifred C. Stanley, Asst. Atty. Gen., for respondent.
On Petition for Writ of Certiorari to the United States Court of Appeals for the Second Circuit.
PER CURIAM.


1
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment is vacated and the case is remanded to the United States Court of Appeals for the Second Circuit for further consideration in light of Fay v. Noia, 372 U.S. 391, 83 S. Ct. 822, 9 L. Ed. 2d 837.


2
Mr. Justice STEWART is of the opinion that the petition for a writ of certiorari should be denied.